Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/22 has been entered.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 11-15, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by da Silva et al. (2012/0236379).
 	Regarding claim 1, da Silva discloses a micromachined mirror assembly for controlling optical directions in an optical sensing system, the micromachines mirror assembly comprising: 
a micro mirror (330) suspended over a substrate (310) by at least one beam (316), the at least one beam directly coupled to the micro mirror at a first end of the at least one beam (note contact points in between 316 and 330) and directly coupled to at least one anchor at a second end of the at least one beam (note the area formed in between 326, 328, and 316); and 
at least one piezoelectric actuator (326, 328) mechanically coupled to the at least one beam through the at least one anchor and configured to drive the micro mirror via the at least one beam (note the elements 326, 326, 316, and the area formed in between these three elements), the at least one piezoelectric actuator rigidly coupled to the at least one anchor (note 326 and 328, and the area formed in between), wherein the at least one piezoelectric actuator is configured to drive the micro mirror to tilt along a first axis based on a first electrical signal received by the at least one piezoelectric actuator (see Fig. 3a).
Regarding claim 2, da Silva discloses the at least one beam comprises a first beam (left 316 with respect to 330) and a second beam (right 316 with respect to 330), the first beam is directly coupled to one side of the micro mirror and the second beam is mechanically coupled to an opposite side of the micro mirror (see Fig. 3a); and the at least one piezoelectric actuator is directly coupled to the first and second beams (note elements 326 and 328).
Regarding claim 3, da Silva discloses the at least one piezoelectric actuator comprises first and second piezoelectric actuators; the first piezoelectric actuator is configured to receive the first electrical signal; and the second piezoelectric actuator is configured to receive a second electrical signal, wherein the first and second electrical signals have a same frequency (par. 42).
Regarding claim 4, da Silva discloses the frequency of the first or second electrical signal is equal to a resonant frequency of the micro mirror (note par. 32).
Regarding claim 5, da Silva discloses the first and second electrical signals are different in at least one of amplitude or phase (par. 42).
Regarding claim 6, da Silva the at least one piezoelectric actuator is configured to drive the micro mirror by causing a displacement of the at least one anchor based on the first electrical signal (note par. 42).
Regarding claim 7, da Silva discloses the at least one piezoelectric actuator and the at least one anchor are both disposed on the substrate (310).
Regarding claim 8, da Silva discloses a position sensor configured to detect a position of the micro mirror (344).
Regarding claim 11, da Silva discloses the at least one piezoelectric actuator comprises a first set of piezoelectric actuators and a second set of piezoelectric actuators; the first set of piezoelectric actuators are configured to drive the micro mirror to tilt along the first axis; and the second set of piezoelectric actuators are configured to drive the micro mirror to tilt along a second axis (note actuators 322, 324, 326, and 328).
Regarding claim 12, da Silva discloses the first axis is perpendicular to the second axis (note axis 312 and axis 314).
Regarding claims 13-15, see similar rejections as set forth above.
Regarding claims 17-20, da Silva further discloses a transmitter (120) configured to emit optical signals in a plurality of directions; and a receiver (160) configured to detect reflected optical signals.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 10, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over da Silva et al. (2012/0236379) in view of Behin et al. (2001/0051014).
Regarding claim 9, da Silva does not disclose that the position sensor comprises a comb structure, the comb structure comprising a plurality of teeth interleaved with a corresponding plurality of teeth on the micro mirror.  Behin, from the similar field of endeavor, teaches such position sensor.  In Figure 3, Behin shows a position sensor (par. 35) using comb fingers 20 and 22.  Since the position sensor 344 in da Silva can be any known position sensor and knowing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Behin into da Silva to perform the well known functions as claimed.  
Regarding claim 10, Behin discloses the position sensor comprises a stator (22) attached to the at least one piezoelectric actuator (par. 43).
Regarding claim 16, see rejections to claims 9 and 10.
Response to Arguments
Applicant's arguments filed 10/20/22 have been fully considered and they are deemed persuasive.  However, after reconsidering da Silva, the amended claims still can be rejected with different interpretations of the prior art as set forth above.  As a result, the rejection under da Silva is maintained.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEE whose telephone number 571-272-7349.  The examiner can normally be reached on Monday through Thursday from 9:00 am to 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Miller, can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
                                                                            /MICHAEL LEE/                                                                                       Primary Examiner, 
                                                                             Art Unit 2422